UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2016 Date of reporting period:	September 30, 2016 Item 1. Schedule of Investments: Putnam VT American Government Income Fund The fund's portfolio 9/30/16 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (113.7%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (21.3%) Government National Mortgage Association Pass-Through Certificates 6.50%, with due dates from 4/15/28 to 7/20/36 $65,271 $76,199 6.00%, with due dates from 4/15/28 to 11/20/38 159,393 181,982 5.50%, 4/20/38 237,666 268,692 5.00%, TBA, 10/1/46 1,000,000 1,085,703 4.50%, with due dates from 9/20/44 to 3/20/46 1,902,347 2,055,174 4.50%, TBA, 10/1/46 2,000,000 2,159,062 4.00%, with due dates from 4/20/45 to 5/20/45 2,381,369 2,620,436 3.50%, with due dates from 1/20/45 to 6/20/45 6,850,269 7,363,042 3.00%, TBA, 10/1/46 1,000,000 1,047,734 U.S. Government Agency Mortgage Obligations (92.4%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 7.50%, with due dates from 9/1/30 to 7/1/31 23,655 28,502 7.00%, with due dates from 11/1/26 to 5/1/32 218,392 253,432 5.50%, 12/1/33 27,844 31,606 4.50%, with due dates from 7/1/44 to 8/1/44 247,331 278,670 4.00%, 12/1/44 1,011,368 1,089,117 3.00%, 6/1/46 987,280 1,032,093 Federal National Mortgage Association Pass-Through Certificates 7.50%, with due dates from 9/1/30 to 11/1/30 18,705 22,324 7.00%, with due dates from 12/1/28 to 12/1/35 446,108 524,956 6.50%, 9/1/36 11,334 13,166 6.00%, 1/1/38 206,992 237,087 5.50%, 1/1/38 738,434 837,589 5.00%, 2/1/39 20,996 23,484 4.50%, with due dates from 7/1/44 to 5/1/45 383,449 430,381 4.50%, TBA, 11/1/46 1,000,000 1,094,023 4.50%, TBA, 10/1/46 2,000,000 2,190,312 4.00%, 3/1/46 495,918 542,797 4.00%, TBA, 11/1/46 2,000,000 2,145,234 4.00%, TBA, 10/1/46 2,000,000 2,147,812 4.00%, 11/1/42 (FWC) 845 944 4.00%, 10/1/42 (FWC) 633 705 4.00%, 9/1/42 (FWC) 656 731 4.00%, 6/1/42 (FWC) 1,784 1,939 3.50%, with due dates from 5/1/45 to 5/1/46 5,667,039 6,048,683 3.50%, TBA, 11/1/46 13,000,000 13,703,321 3.50%, TBA, 10/1/46 13,000,000 13,719,063 3.00%, with due dates from 4/1/43 to 10/1/46 8,209,392 8,568,249 3.00%, TBA, 11/1/46 1,000,000 1,037,266 3.00%, TBA, 10/1/46 1,000,000 1,039,531 2.50%, TBA, 11/1/46 7,000,000 7,053,593 2.50%, TBA, 10/1/46 9,000,000 9,084,384 Total U.S. government and agency mortgage obligations (cost $89,348,200) U.S. TREASURY OBLIGATIONS (25.8%) (a) Principal amount Value U.S. Treasury Bonds 6.25%, 8/15/23 $990,000 $1,305,918 4.50%, 8/15/39 (SEGCCS) 7,201,000 10,230,146 U.S. Treasury Notes 0.625%, 5/31/17 (SEGSF) 8,927,000 8,928,883 Total U.S. treasury obligations (cost $18,729,792) MORTGAGE-BACKED SECURITIES (24.4%) (a) Principal amount Value Agency collateralized mortgage obligations (24.4%) Federal Home Loan Mortgage Corporation IFB Ser. 3408, Class EK, 23.683%, 4/15/37 $40,751 $68,771 IFB Ser. 2979, Class AS, 22.351%, 3/15/34 3,006 3,166 IFB Ser. 3072, Class SM, 21.874%, 11/15/35 53,328 84,496 IFB Ser. 3065, Class DC, 18.287%, 3/15/35 274,332 415,333 IFB Ser. 2990, Class LB, 15.606%, 6/15/34 53,439 69,128 IFB Ser. 3232, Class KS, IO, 5.776%, 10/15/36 230,683 39,793 IFB Ser. 4136, Class ES, IO, 5.726%, 11/15/42 463,482 77,070 IFB Ser. 4436, Class SC, IO, 5.626%, 2/15/45 1,782,038 328,006 Ser. 4122, Class TI, IO, 4.50%, 10/15/42 433,387 67,435 Ser. 4018, Class DI, IO, 4.50%, 7/15/41 653,211 73,034 Ser. 4329, Class MI, IO, 4.50%, 6/15/26 688,301 73,263 Ser. 4546, Class PI, IO, 4.00%, 12/15/45 904,412 115,765 Ser. 4500, Class GI, IO, 4.00%, 8/15/45 774,333 80,368 Ser. 4425, IO, 4.00%, 1/15/45 787,560 84,261 Ser. 4452, Class QI, IO, 4.00%, 11/15/44 621,724 90,927 Ser. 4116, Class MI, IO, 4.00%, 10/1/42 1,008,083 157,022 Ser. 4019, Class JI, IO, 4.00%, 5/15/41 806,278 86,675 Ser. 3996, Class IK, IO, 4.00%, 3/15/39 906,456 76,146 Ser. 4165, Class AI, IO, 3.50%, 2/15/43 508,194 67,859 Ser. 4136, Class IQ, IO, 3.50%, 11/15/42 860,094 121,274 Ser. 4122, Class AI, IO, 3.50%, 10/15/42 673,290 79,324 Ser. 4199, Class CI, IO, 3.50%, 12/15/37 565,473 40,714 Ser. 304, Class C37, IO, 3.50%, 12/15/27 560,174 54,697 Ser. 4150, Class DI, IO, 3.00%, 1/15/43 653,033 72,242 Ser. 4141, Class PI, IO, 3.00%, 12/15/42 608,658 65,388 Ser. 4158, Class TI, IO, 3.00%, 12/15/42 1,487,984 147,459 Ser. 4165, Class TI, IO, 3.00%, 12/15/42 1,596,591 156,945 Ser. 4171, Class NI, IO, 3.00%, 6/15/42 936,919 86,937 Ser. 4183, Class MI, IO, 3.00%, 2/15/42 502,083 48,300 Ser. 4201, Class JI, IO, 3.00%, 12/15/41 794,668 69,193 Ser. 3939, Class EI, IO, 3.00%, 3/15/26 717,541 48,298 Ser. 315, PO, zero %, 9/15/43 1,197,603 996,487 Ser. 3835, Class FO, PO, zero %, 4/15/41 980,823 877,367 Ser. 3391, PO, zero %, 4/15/37 9,808 8,707 Ser. 3300, PO, zero %, 2/15/37 5,096 4,584 Ser. 3326, Class WF, zero %, 10/15/35 1,314 1,083 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 36.748%, 7/25/36 32,234 65,455 IFB Ser. 06-8, Class HP, 22.641%, 3/25/36 54,955 94,634 IFB Ser. 07-53, Class SP, 22.274%, 6/25/37 61,058 97,233 IFB Ser. 08-24, Class SP, 21.357%, 2/25/38 287,167 411,768 IFB Ser. 05-122, Class SE, 21.262%, 11/25/35 69,869 104,356 IFB Ser. 05-75, Class GS, 18.674%, 8/25/35 47,089 66,908 IFB Ser. 05-106, Class JC, 18.495%, 12/25/35 70,215 111,350 IFB Ser. 05-83, Class QP, 16.028%, 11/25/34 24,289 32,154 IFB Ser. 11-4, Class CS, 11.849%, 5/25/40 141,334 175,737 IFB Ser. 11-123, Class KS, IO, 6.075%, 10/25/41 159,944 21,724 IFB Ser. 13-103, Class SK, IO, 5.395%, 10/25/43 280,251 70,825 Ser. 15-16, Class MI, IO, 4.50%, 4/25/45 860,211 151,612 Ser. 409, Class 82, IO, 4.50%, 11/25/40 410,735 56,065 Ser. 12-118, Class PI, IO, 4.00%, 6/25/42 1,292,121 159,395 Ser. 12-96, Class PI, IO, 4.00%, 7/25/41 427,765 43,268 Ser. 12-62, Class MI, IO, 4.00%, 3/25/41 488,379 52,472 Ser. 409, Class C16, IO, 4.00%, 11/25/40 603,947 76,002 Ser. 12-104, Class HI, IO, 4.00%, 9/25/27 999,608 109,023 Ser. 16-70, Class QI, IO, 3.50%, 10/25/46 (F) 3,017,000 359,633 Ser. 15-10, Class AI, IO, 3.50%, 8/25/43 1,072,761 79,426 Ser. 12-124, Class JI, IO, 3.50%, 11/25/42 325,783 38,472 Ser. 13-22, Class PI, IO, 3.50%, 10/25/42 827,338 100,957 Ser. 12-114, Class NI, IO, 3.50%, 10/25/41 1,329,926 117,864 Ser. 13-55, Class IK, IO, 3.00%, 4/25/43 521,534 50,328 Ser. 13-6, Class JI, IO, 3.00%, 2/25/43 1,159,218 126,065 Ser. 12-151, Class PI, IO, 3.00%, 1/25/43 477,005 49,847 Ser. 13-8, Class NI, IO, 3.00%, 12/25/42 570,549 62,803 Ser. 12-145, Class TI, IO, 3.00%, 11/25/42 514,775 39,535 Ser. 13-35, Class IP, IO, 3.00%, 6/25/42 580,213 51,313 Ser. 13-55, Class PI, IO, 3.00%, 5/25/42 883,448 68,865 Ser. 13-53, Class JI, IO, 3.00%, 12/25/41 647,231 55,921 Ser. 13-23, Class PI, IO, 3.00%, 10/25/41 651,302 44,894 Ser. 13-30, Class IP, IO, 3.00%, 10/25/41 934,845 68,272 Ser. 13-23, Class LI, IO, 3.00%, 6/25/41 578,066 38,441 Ser. 14-28, Class AI, IO, 3.00%, 3/25/40 754,541 65,315 FRB Ser. 03-W8, Class 3F2, 0.875%, 5/25/42 5,620 5,626 FRB Ser. 07-95, Class A3, 0.775%, 8/27/36 1,868,618 1,803,604 Ser. 08-53, Class DO, PO, zero %, 7/25/38 56,933 53,558 Ser. 07-44, Class CO, PO, zero %, 5/25/37 18,229 15,722 FRB Ser. 88-12, Class B, zero %, 2/25/18 84 84 Government National Mortgage Association IFB Ser. 11-81, Class SB, IO, 6.175%, 11/16/36 495,715 45,427 IFB Ser. 11-156, Class SK, IO, 6.068%, 4/20/38 1,375,760 302,667 Ser. 16-75, Class LI, IO, 6.00%, 1/20/40 680,585 154,833 Ser. 14-133, Class IP, IO, 5.00%, 9/16/44 600,411 103,733 Ser. 14-76, IO, 5.00%, 5/20/44 794,270 137,177 Ser. 13-51, Class QI, IO, 5.00%, 2/20/43 551,730 108,508 Ser. 13-3, Class IT, IO, 5.00%, 1/20/43 336,109 59,183 Ser. 13-6, Class OI, IO, 5.00%, 1/20/43 257,680 43,857 Ser. 13-16, Class IB, IO, 5.00%, 10/20/40 143,914 5,365 Ser. 10-35, Class UI, IO, 5.00%, 3/20/40 379,225 68,006 Ser. 10-9, Class UI, IO, 5.00%, 1/20/40 1,201,786 212,483 Ser. 09-121, Class UI, IO, 5.00%, 12/20/39 940,658 163,110 Ser. 12-129, IO, 4.50%, 11/16/42 640,173 120,135 Ser. 12-91, Class IN, IO, 4.50%, 5/20/42 1,139,701 212,625 Ser. 11-18, Class PI, IO, 4.50%, 8/20/40 386,755 40,141 Ser. 10-35, Class AI, IO, 4.50%, 3/20/40 862,318 127,761 Ser. 10-35, Class QI, IO, 4.50%, 3/20/40 313,855 47,479 Ser. 10-9, Class QI, IO, 4.50%, 1/20/40 248,733 38,043 Ser. 09-121, Class BI, IO, 4.50%, 12/16/39 235,347 48,274 Ser. 09-121, Class CI, IO, 4.50%, 12/16/39 1,006,101 202,907 Ser. 11-81, Class PI, IO, 4.50%, 12/20/37 123,697 1,817 Ser. 16-69, IO, 4.00%, 5/20/46 1,355,587 181,838 Ser. 15-64, Class IG, IO, 4.00%, 5/20/45 802,201 137,786 Ser. 15-53, Class MI, IO, 4.00%, 4/16/45 644,167 134,189 Ser. 15-40, IO, 4.00%, 3/20/45 428,355 84,570 Ser. 14-100, Class NI, IO, 4.00%, 6/20/43 1,490,643 153,059 Ser. 13-165, Class IL, IO, 4.00%, 3/20/43 266,595 36,643 Ser. 12-56, Class IB, IO, 4.00%, 4/20/42 792,966 112,946 Ser. 12-47, Class CI, IO, 4.00%, 3/20/42 351,242 50,172 Ser. 14-104, IO, 4.00%, 3/20/42 715,284 114,860 Ser. 14-4, Class IK, IO, 4.00%, 7/20/39 457,469 36,256 Ser. 11-71, Class IK, IO, 4.00%, 4/16/39 496,900 43,948 Ser. 10-114, Class MI, IO, 4.00%, 3/20/39 684,676 43,764 Ser. 14-182, Class BI, IO, 4.00%, 1/20/39 893,444 125,981 Ser. 16-111, Class IP, IO, 3.50%, 8/20/46 1,701,023 153,092 Ser. 16-4, Class JI, IO, 3.50%, 1/20/46 1,342,321 114,836 Ser. 13-79, Class PI, IO, 3.50%, 4/20/43 650,577 67,803 Ser. 15-168, Class IG, IO, 3.50%, 3/20/43 975,916 87,491 Ser. 13-37, Class JI, IO, 3.50%, 1/20/43 443,057 43,681 Ser. 13-27, Class PI, IO, 3.50%, 12/20/42 390,757 38,572 Ser. 12-136, IO, 3.50%, 11/20/42 824,415 149,335 Ser. 14-46, Class JI, IO, 3.50%, 10/20/41 403,712 51,711 Ser. 13-18, Class GI, IO, 3.50%, 5/20/41 557,293 60,745 Ser. 12-71, Class JI, IO, 3.50%, 4/16/41 382,315 23,667 Ser. 14-102, Class IG, IO, 3.50%, 3/16/41 359,317 37,591 Ser. 15-52, Class KI, IO, 3.50%, 11/20/40 987,101 111,434 Ser. 12-48, Class KI, IO, 3.50%, 12/16/39 441,816 33,927 Ser. 14-147, Class MI, IO, 3.50%, 7/20/39 877,172 34,096 Ser. 15-99, Class TI, IO, 3.50%, 4/20/39 1,094,358 96,096 Ser. 15-24, Class AI, IO, 3.50%, 12/20/37 951,511 116,447 Ser. 14-160, Class IB, IO, 3.00%, 11/20/40 1,577,719 103,656 Ser. 14-141, Class CI, IO, 3.00%, 3/20/40 470,879 41,078 Ser. 14-174, Class AI, IO, 3.00%, 11/16/29 801,662 79,971 Ser. 15-H22, Class GI, IO, 2.575%, 9/20/65 1,706,214 240,235 Ser. 16-H13, Class IK, IO, 2.564%, 6/20/66 1,602,524 214,841 FRB Ser. 15-H16, Class XI, IO, 2.492%, 7/20/65 1,059,428 139,844 Ser. 15-H20, Class CI, IO, 2.468%, 8/20/65 1,732,284 226,174 Ser. 16-H04, Class HI, IO, 2.361%, 7/20/65 984,474 115,479 Ser. 16-H07, Class PI, IO, 2.251%, 3/20/66 2,797,401 381,350 Ser. 15-H10, Class HI, IO, 2.222%, 4/20/65 2,972,179 357,256 Ser. 15-H22, Class AI, IO, 2.115%, 9/20/65 1,866,548 235,745 Ser. 15-H25, Class BI, IO, 2.092%, 10/20/65 1,225,754 157,632 Ser. 16-H11, Class HI, IO, 2.081%, 1/20/66 3,394,666 389,165 Ser. 16-H06, Class HI, IO, 2.066%, 2/20/66 1,318,574 137,132 Ser. 15-H24, Class HI, IO, 2.031%, 9/20/65 1,615,896 145,431 Ser. 16-H03, Class AI, IO, 2.026%, 1/20/66 1,829,078 227,058 Ser. 16-H04, Class KI, IO, 1.884%, 2/20/66 1,988,165 210,519 Ser. 15-H23, Class TI, IO, 1.875%, 9/20/65 1,291,289 149,144 Ser. 16-H10, Class AI, IO, 1.845%, 4/20/66 1,667,986 161,961 Ser. 14-H21, Class AI, IO, 1.747%, 10/20/64 1,795,605 199,671 Ser. 16-H06, Class DI, IO, 1.728%, 7/20/65 1,704,727 190,929 Ser. 16-H08, Class GI, IO, 1.411%, 4/20/66 1,260,379 89,109 FRB Ser. 11-H07, Class FI, IO, 1.215%, 2/20/61 5,194,442 248,294 Ser. 10-151, Class KO, PO, zero %, 6/16/37 49,394 43,295 Ser. 06-36, Class OD, PO, zero %, 7/16/36 2,822 2,472 Total mortgage-backed securities (cost $20,394,953) ASSET-BACKED SECURITIES (1.0%) (a) Principal amount Value Station Place Securitization Trust FRB Ser. 16-1, Class A, 1.525%, 2/25/17 (acquired 2/4/16, cost $815,000) (RES) $815,000 $815,000 Total asset-backed securities (cost $815,000) PURCHASED SWAP OPTIONS OUTSTANDING (0.2%) (a) Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International (2.915)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.915 $1,467,600 $2,231 (3.315)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/3.315 1,467,600 411 Goldman Sachs International 1.515/3 month USD-LIBOR-BBA/Nov-26 Nov-16/1.515 7,326,900 79,717 (1.9975)/3 month USD-LIBOR-BBA/Dec-46 Dec-16/1.9975 3,833,200 54,201 1.023/3 month USD-LIBOR-BBA/Nov-18 Nov-16/1.023 15,332,600 21,312 JPMorgan Chase Bank N.A. (1.639)/3 month USD-LIBOR-BBA/Nov-26 Nov-16/1.639 9,931,300 38,931 Total purchased swap options outstanding (cost $429,871) PURCHASED OPTIONS OUTSTANDING (—%) (a) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 2.50% TBA commitments (Call) Oct-16/$100.97 $1,000,000 $1,850 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Oct-16/103.77 2,000,000 5,280 Total purchased options outstanding (cost $10,625) SHORT-TERM INVESTMENTS (8.1%) (a) Principal amount Value Federal Home Loan Banks unsec. discount notes commercial paper 0.335%, 11/2/16 $1,000,000 $999,817 Interest in $250,483,000 joint tri-party repurchase agreement dated 9/30/16 with Merrill Lynch, Pierce, Fenner and Smith Inc. due 10/3/16 - maturity value of $2,689,112 for an effective yield of 0.500% (collateralized by various mortgage backed securities with coupon rates ranging from 2.500% to 3.500% and due dates ranging from 2/1/30 to 1/1/46, valued at $255,492,660) 2,689,000 2,689,000 Interest in $250,000,000 joint tri-party repurchase agreement dated 9/30/16 with HSBC Bank USA, National Association due 10/3/16 - maturity value of $2,500,098 for an effective yield of 0.470% (collateralized by various mortgage backed securities with coupon rates ranging from 2.500% to 8.000% and due dates ranging from 8/1/22 to 8/1/46, valued at $255,002,251) 2,500,000 2,500,000 U.S. Treasury Bills 0.294%, 11/25/16 (SEG) 157,000 156,962 U.S. Treasury Bills 0.270%, 11/17/16 (SEG) 57,000 56,988 U.S. Treasury Bills 0.271%, 11/3/16 (SEG) 51,000 50,991 Total short-term investments (cost $6,453,600) TOTAL INVESTMENTS Total investments (cost $136,182,041) (b) FUTURES CONTRACTS OUTSTANDING at 9/30/16 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Note 2 yr (Long) 34 $7,427,938 Dec-16 $9,495 U.S. Treasury Note 5 yr (Long) 139 16,890,672 Dec-16 56,192 U.S. Treasury Note 10 yr (Long) 47 6,162,875 Dec-16 13,125 U.S. Treasury Note Ultra 10 yr (Long) 33 4,757,156 Dec-16 18,810 Total WRITTEN SWAP OPTIONS OUTSTANDING at 9/30/16 (premiums $653,254) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International 2.515/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.515 $1,467,600 $10,082 Goldman Sachs International (0.6665)/3 month USD-LIBOR-BBA/Dec-17 Dec-16/0.6665 15,332,600 1,380 2.3975/3 month USD-LIBOR-BBA/Dec-46 Dec-16/2.3975 3,833,200 5,750 1.1665/3 month USD-LIBOR-BBA/Dec-17 Dec-16/1.1665 15,332,600 15,486 (1.15)/3 month USD-LIBOR-BBA/Nov-18 Nov-16/1.15 15,332,600 20,546 1.3875/3 month USD-LIBOR-BBA/Dec-21 Dec-16/1.3875 19,165,800 49,639 (1.385)/3 month USD-LIBOR-BBA/Nov-26 Nov-16/1.385 14,653,800 75,760 JPMorgan Chase Bank N.A. (0.634)/3 month USD-LIBOR-BBA/Dec-17 Dec-16/0.634 15,332,600 1,073 1.134/3 month USD-LIBOR-BBA/Dec-17 Dec-16/1.134 15,332,600 17,479 (1.3385)/3 month USD-LIBOR-BBA/Nov-26 Nov-16/1.3385 9,931,300 42,705 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 910,000 69,324 Total WRITTEN OPTIONS OUTSTANDING at 9/30/16 (premiums $10,625) (Unaudited) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Oct-16/$100.97 $1,000,000 $2,040 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Put) Oct-16/103.77 2,000,000 1,300 Total TBA SALE COMMITMENTS OUTSTANDING at 9/30/16 (proceeds receivable $35,620,859) (Unaudited) Principal Settlement Agency amount date Value Federal Home Loan Mortgage Corporation, 3.00%, 10/1/46 $1,000,000 10/13/16 $1,039,297 Federal National Mortgage Association, 4.50%, 10/1/46 2,000,000 10/13/16 2,190,312 Federal National Mortgage Association, 4.00%, 10/1/46 2,000,000 10/13/16 2,147,812 Federal National Mortgage Association, 3.50%, 10/1/46 13,000,000 10/13/16 13,719,063 Federal National Mortgage Association, 3.00%, 11/1/46 1,000,000 11/14/16 1,037,266 Federal National Mortgage Association, 3.00%, 10/1/46 1,000,000 10/13/16 1,039,531 Federal National Mortgage Association, 2.50%, 10/1/46 8,000,000 10/13/16 8,075,000 Government National Mortgage Association, 4.00%, 10/1/46 1,000,000 10/20/16 1,071,641 Government National Mortgage Association, 3.50%, 10/1/46 5,000,000 10/20/16 5,310,937 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/16 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $1,981,800 (E) $3,736 12/21/21 1.25% 3 month USD-LIBOR-BBA $(101) 22,702,300 (E) (38,072) 12/21/18 1.015% 3 month USD-LIBOR-BBA (23,860) 3,335,100 (E) 17,737 12/21/26 1.60% 3 month USD-LIBOR-BBA (17,775) 3,599,500 (E) (18,863) 12/21/46 3 month USD-LIBOR-BBA 1.90% 64,387 6,100,700 (81) 9/27/26 3 month USD-LIBOR-BBA 1.467% 2,391 1,150,000 (15) 10/3/26 3 month USD-LIBOR-BBA 1.41% (5,993) Total (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/16 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $246,044 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $(1,799) 183,520 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,342) Barclays Bank PLC 259,677 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (30) 219,416 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,570) 53,524 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 72 109,727 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 14 445,780 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 601 9,835 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 10 80,034 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 174 10,820 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (1) 356,794 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (124) 138,387 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 139 162,880 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 775 304,516 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 2,227 12,699 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (96) 1,417,253 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (2,568) 596,556 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,485 6,903,361 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 18,257 5,540,280 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,634) Citibank, N.A. 78,721 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 208 Credit Suisse International 246,262 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 1,172 210,730 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,541) 210,614 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (1,694) 27,130 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (206) 152,088 — 1/12/45 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,183) 110,965 — 1/12/45 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (863) 110,310 — 1/12/45 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (990) 472,447 — 1/12/44 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,676) 357,488 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 2,614 Goldman Sachs International 276,181 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 278 213,067 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 215 661,800 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 87 267,631 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 270 544,518 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,897) 544,518 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,897) 395,342 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (117) 148,519 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (44) 117,371 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (711) 1,066 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools — 274,244 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 36 66,577 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (487) 541,539 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (160) 20,066 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (6) 53,526 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (16) 60,347 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 61 302,672 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 305 363,865 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,604) 402,995 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,884) 464,583 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 61 430,056 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,078) 11,868 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (87) 315,143 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 1,500 392,272 — 1/12/44 (3.00%) 1 month USD-LIBOR Synthetic TRS Index 3.00% 30 year Fannie Mae pools 2,400 429,564 335 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 3,477 JPMorgan Chase Bank N.A. 343,883 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,515) 28,946 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (212) 314,884 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 1,498 JPMorgan Securities LLC 249,315 — 1/12/44 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,942) Total $335 Key to holding's abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2016 through September 30, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $79,206,596. (b) The aggregate identified cost on a tax basis is $136,379,404, resulting in gross unrealized appreciation and depreciation of $3,321,215 and $2,382,412, respectively, or net unrealized appreciation of $938,803. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $815,000, or 1.0% of net assets. Affiliated company. Transactions during the reporting period with any company which is under common ownership or control were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund * $5,319,463 $44,886,008 $50,205,471 $13,462 $— * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, the fund maintained liquid assets totaling $72,015,825 to cover certain derivative contracts and delayed delivery securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments, including mortgage backed securities and short-term investments with remaining maturities of 60 days or less, are valued on the basis of valuations provided by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such service providers use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty's custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts for hedging treasury term structure risk and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange's clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as "variation margin". For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, for hedging term structure risk and for yield curve positioning. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund's maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure and for gaining exposure to specific sectors. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund's maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. TBA commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as "cover" for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under "Security valuation" above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $130,943 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $94,020 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $— $815,000 $— Mortgage-backed securities — 19,126,710 214,841 Purchased options outstanding — 7,130 — Purchased swap options outstanding — 196,803 — U.S. government and agency mortgage obligations — 90,039,018 — U.S. treasury obligations — 20,464,947 — Short-term investments — 6,453,758 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $97,622 $— $— Written options outstanding — (3,340) — Written swap options outstanding — (309,224) — TBA sale commitments — (35,630,859) — Interest rate swap contracts — 54,607 — Total return swap contracts — (4,373) — Totals by level $— During the reporting period, transfers between Level 1 and Level 2 within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The following is a reconciliation of Level 3 assets as of the close of the reporting period: Investments in securities: Balance as of 12/31/15 Accrued discounts/ premiums Realized gain/(loss) Change in net unrealized appreciation/ (depreciation) # Cost of purchases Proceeds from sales Total transfers into Level 3 † Total transfers out of Level 3 † Balance as of 9/30/16 Mortgage-backed securities $1,404,508 $(147,329) $— $150,815 $218,073 $— $— $(1,411,226) $214,841 U.S. government and agency mortgage obligations $274,278 — 7,275 5,386 4,765 (291,704) — — $— Totals $1,678,786 $(147,329) $7,275 $156,201 $222,838 $(291,704) $— $(1,411,226) $214,841 † Transfers during the reporting period are accounted for using the end of period market value. Transfers out include valuations where a secondary pricing source was obtained for certain securities. Such valuations involve certain inputs and estimates that were unobservable at the end of the reporting period. # Includes $1,905 related to Level 3 securities still held at period end. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Interest rate contracts $439,090 $399,865 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased TBA commitment option contracts (contract amount) Purchased swap option contracts (contract amount) Written TBA commitment option contracts (contract amount) Written swap option contracts (contract amount) Futures contracts (number of contracts) Centrally cleared interest rate swap contracts (notional) OTC total return swap contracts (notional) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. JPMorgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith, Inc. Total Assets: Centrally cleared interest rate swap contracts§ $- $- $334,897 $- $- $- $- $- $- $- $334,897 OTC Total return swap contracts*# — 23,754 — 208 3,786 8,355 — 1,498 — — 37,601 Futures contracts§ — Purchased swap options# — 2,642 155,230 — 38,931 — — 196,803 Purchased options# — 7,130 — — 7,130 Repurchase agreements — 2,500,000 — — 2,689,000 5,189,000 Total Assets $— $23,754 $334,897 $208 $6,428 $163,585 $2,500,000 $47,559 $— $2,689,000 $5,765,431 Liabilities: Centrally cleared interest rate swap contracts§ — — 405,429 — 405,429 OTC Total return swap contracts*# 3,141 6,023 — — 10,153 17,988 — 2,727 1,942 — 41,974 Futures contracts§ — 75,024 75,024 Written swap options# — 10,082 168,561 — 130,581 — — 309,224 Written options# — 3,340 — — 3,340 Total Liabilities $3,141 $6,023 $405,429 $— $20,235 $186,549 $— $136,648 $1,942 $75,024 $834,991 Total Financial and Derivative Net Assets $(3,141) $17,731 $(70,532) $208 $(13,807) $(22,964) $2,500,000 $(89,089) $(1,942) $2,613,976 $4,930,440 Total collateral received (pledged)##† $— $— $— $— $— $— $2,500,000 $(89,089) $— $2,613,976 Net amount $(3,141) $17,731 $(70,532) $208 $(13,807) $(22,964) $— $— $(1,942) $— * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day's variation margin only, which is not collateralized.Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 28, 2016 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: November 28, 2016
